                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA          :

     v.                           :    CRIMINAL NO. DKC 19-257-003

RICHARD ADAMS                     :

                          MEMORANDUM AND ORDER

     Richard Adams, through counsel, has filed a motion for review

of detention order.     ECF No. 86.    For the following reasons, the

request for review is DENIED and the detention order is CONFIRMED.

     Mr. Adams pled guilty to armed bank robbery and brandishing

a firearm during a crime of violence.        He faces a sentence of up

to 25 years on the robbery count followed by a mandatory minimum

consecutive sentence of 7 years on the firearm count.          Under 18

U.S.C. § 3143(a)(2), a person awaiting sentencing for this type of

a crime of violence shall be detained unless there is a substantial

likelihood that a motion for acquittal or a new trial will be

granted AND the attorney for the government has recommended that

no sentence of imprisonment be imposed, regardless of whether there

is evidence that the person is not likely to flea or pose a danger

to anyone else or the community.       Neither of those circumstances

are present in this case, given the defendant’s guilty plea and

the mandatory sentence.

     Mr. Adams recognizes that he is not eligible for release under

18   U.S.C.§    3143,   but   nevertheless   asserts   that   there   are
“exceptional reasons for release” under §3145 (c).             Under that

section, a person who is subject to detention as noted above, “and

who meets the conditions of release set forth in Section 3143(a)(1)

or (b)(1), may be ordered released, under appropriate conditions,

by the judicial officer, if it is clearly shown that there are

exceptional reasons why such person’s detention would not be

appropriate.”

     He points to the current national emergency caused by COVID-

19, his age (currently just under 60), and unspecified health

conditions that place him at high risk as constituting those

reasons.     Beyond that, he minimizes his role in this offense,

argues that his criminal history is not particularly recent, that

he has a third party custodian available, and can be on 24-hour

electronic monitoring.

     Other    judicial    officers    in   this   district   have   written

thoroughly    on   the     impact     of   the    COVID-19   pandemic    on

detention/release decisions.         See e.g., United States v. Martin,

No. PWG-19-140-13, 2020 WL 1274857 (D.Md. March 17, 2020), and

United States v. Jefferson, No. CCB-19-487 (D.Md. March 23, 2020).

This court adopts the reasoning of those decisions.

     This case is in a slightly different posture than those

earlier decisions.       Mr. Adams originally consented to detention

and there was no individualized decision made on the factors set

forth in the statute.     He only sought a detention hearing after he

                                      2
entered a guilty plea and was awaiting sentencing.                     Under those

circumstances, he was not eligible for release and the magistrate

judge appropriately declined to hold a hearing.                  The case is now

before the undersigned for review of that decision.

     The court concludes that Mr. Adams has failed to demonstrate

extraordinary reasons, but also has failed to demonstrate by clear

and convincing evidence that he will not flee or be a danger.

Unlike   an    original    detention      hearing,     where   the    parties     are

presenting information or evidence in the first instance, and

likely have not committed the information to writing, this is a

review request and there is no unfettered right to a hearing.

Rather, as noted by Judge Grimm, this court has discretion to

decide whether to hold a hearing.               This is simply not a case in

which a hearing appears at all necessary in order to decide that

Mr. Adams will remain detained.           The facts of the current offenses

and his criminal history make release inappropriate. His assertion

that 24 hour location monitoring will mitigate danger is both

factually incorrect and not easily available.                    In light of the

advice to practice social distancing, the probation office is

simply   unable    to     employ    devices     that   require    close    personal

interaction.      There     are     no   conditions,      or     combination       of

conditions, that will reasonably assure his appearance or the

safety of the community.           Beyond that, as troubling as the current

COVID-19      situation     is,     it   does    not   present       the   kind    of

                                          3
extraordinary reason for Mr. Adams’ release.     The correctional and

medical   staff   at   detention   facilities   continue   to   provide

appropriate safeguards for the health and safety of those committed

to their custody.

     For the foregoing reasons, it is this 25th day of March, 2020,

by the United States District Court for the District of Maryland,

ORDERED that Defendant’s Motion for Review of Detention Order (ECF

No. 86) BE, and the same hereby IS, DENIED and that the Detention

Order BE, and the same hereby IS, CONFIRMED.

                                                 /s/
                                       DEBORAH K. CHASANOW
                                       United States District Judge




                                   4
